ICJ_150_CertainActivitiesBorderArea_CRI_NIC_2015-12-16_JUD_01_ME_05_EN.txt.                       782 	




                                SEPARATE OPINION OF JUDGE DONOGHUE



                        Obligation under customary international law to exercise due diligence in
                      preventing significant transboundary environmental harm — Environmental
                      Impact Assessment — Notification — Consultation.

                           1. In each of these joined cases, the Applicant contends that the
                      Respondent violated general international law by causing significant
                      transboundary harm to the territory of the Applicant, by failing to con-
                      duct an environmental impact assessment and by failing to notify and to
                      consult with the Applicant. I write separately to present my views regard-
                      ing customary international law in respect of transboundary environmen-
                      tal harm. In particular, I emphasize that States have an obligation under
                      customary international law to exercise due diligence in preventing
                      ­significant transboundary environmental harm. I consider that the ques-
                       tion whether a proposed activity calls for specific measures, such as an
                       environmental impact assessment, notification to, or consultation with,
                       a potentially affected State, should be judged against this underlying
                       ­obligation of due diligence.
                           2. I begin with two points of terminology. First, the Court today, as in
                        the Pulp Mills case (Pulp Mills on the River Uruguay (Argentina v. Uru‑
                        guay), Judgment, I.C.J. Reports 2010 (I), p. 14), uses the terms “general
                        international law” and “customary international law”, apparently with-
                        out differentiation. Although some writers have ascribed distinct mean-
                        ings to these two terms, I consider that the task before the Court today is
                        the examination of “international custom, as evidence of a general prac-
                        tice accepted as law” in accordance with Article 38, paragraph 1 (b), of
                      the Statute of the Court. Secondly, I use the term “State of origin” here
                      to refer to a State that itself plans and engages in an activity that could
                      pose a risk of transboundary harm. Much of what I have to say would
                      also apply to a State that authorizes such an activity. I do not intend here
                      to address the legal consequences of private activities that are not attrib-
                        utable to the territorial State, nor do I take account of ultra-hazardous
                        activities, which are not before the Court today.



                               Customary International Law of the Environment

                         3. An assessment of the existence and content of customary interna-
                      tional law norms is often challenging. Over the years, some have seized on
                      the 1927 statement of the Permanent Court of International Justice that

                      121




5 Ord 1088.indb 238                                                                                   19/10/16 12:01

                      783 	certain activities and construction of a road (sep. op. donoghue)

                      “[r]estrictions upon the independence of States cannot . . . be presumed”
                      (“Lotus”, Judgment No. 9, 1927, P.C.I.J., Series A, No. 10, p. 18) to sup-
                      port the assertion that, where evidence of State practice and opinio juris is
                      incomplete or inconsistent, no norm of customary international law
                      ­constrains a State’s freedom of action. Such an assertion, an aspect of
                       the so‑called “Lotus” principle, ignores the fact that the identification of
                       ­customary international law must take account of the fundamental para­
                        meters of the international legal order. These include the basic character­
                        istics of inter‑State relations, such as territorial sovereignty, and the
                        norms embodied in the Charter of the United Nations, including the
                        ­sovereign equality of States (Article 2, paragraph 1, of the Charter of the
                         United Nations).
                            4. In the case concerning Jurisdictional Immunities of the State ((Ger‑
                         many v. Italy : Greece intervening), Judgment, I.C.J. Reports 2012 (I),
                         p. 99), the question was whether, under customary international law,
                         Germany was immune from certain lawsuits and measures of constraint
                         in Italy. The Court recognized that it faced a situation in which two basic
                         parameters of the international legal order — sovereign equality and ter-
                         ritorial sovereignty — were in tension. It observed that State immunity
                         “derives from the principle of sovereign equality of States” which “has to
                         be viewed together with the principle that each State possesses sover-
                         eignty over its own territory” (ibid., pp. 123‑124, para. 57). More pre-
                         cisely, “[e]xceptions to the immunity of the State represent a departure
                         from the principle of sovereign equality. Immunity may represent a
                         departure from the principle of territorial sovereignty and the jurisdiction
                         which flows from it” (ibid., p. 124, para. 57). The Court then evaluated
                         the evidence of State practice and opinio juris in light of these competing
                         principles, finding sufficient evidence of State practice and opinio juris to
                         define with some precision the rules of customary international law that
                         governed the facts in that case.

                         5. The Court’s approach in Jurisdictional Immunities of the State,
                      which grounds the analysis in fundamental background principles, applies
                      with equal force to the consideration of the existence and content of cus-
                      tomary international law regarding transboundary environmental harm.
                      If a party asserts a particular environmental norm without evidence of
                      general State practice and opinio juris, the “Lotus” presumption would
                      lead to a conclusion that customary international law imposes no limita-
                      tion on the State of origin. As in Jurisdictional Immunities of the State,
                      however, the appraisal of the existence and content of customary interna-
                      tional law regarding transboundary environmental harm must begin by
                      grappling with the tension between sovereign equality and territorial sov-
                      ereignty.


                        6. As a consequence of territorial sovereignty, a State of origin has
                      broad freedom with respect to projects in its own territory (the building

                      122




5 Ord 1088.indb 240                                                                                      19/10/16 12:01

                      784 	certain activities and construction of a road (sep. op. donoghue)

                      of a road, the dredging of a river). However, the equal sovereignty
                      of other States means that the State of origin is not free to ignore the
                      potential environmental impact of the project on its neighbours. At the
                      same time, the rights that follow from the equal sovereignty of a poten-
                      tially affected State do not give it a veto over every project by the State
                      of ­origin that has the potential to cause transboundary environmental
                      harm.
                         7. The 1992 Rio Declaration on Environment and Development (Prin-
                      ciple 2) and its predecessor, the 1972 Stockholm Declaration of the United
                      Nations Conference on the Human Environment (Principle 21), offer a
                      widely‑cited formulation that balances the interests of the State of origin
                      and potentially affected States :

                              “States have, in accordance with the Charter of the United Nations
                            and the principles of international law, the sovereign right to exploit
                            their own resources pursuant to their own environmental and devel-
                            opmental policies, and the responsibility to ensure that activities
                            within their jurisdiction or control do not cause damage to the envi-
                            ronment of other States or of areas beyond the limits of national
                            jurisdiction.” (Rio Principle 2.)

                        8. The Court in the Pulp Mills case took an approach that synthesizes
                      the competing rights and responsibilities of two sovereign equals in
                      respect of transboundary environmental harm, by holding the State of
                      origin to a standard of due diligence in the prevention of significant trans-
                      boundary environmental harm :

                               “The Court points out that the principle of prevention, as a cus-
                            tomary rule, has its origins in the due diligence that is required of a
                            State in its territory. It is ‘every State’s obligation not to allow know-
                            ingly its territory to be used for acts contrary to the rights of other
                            States’ (Corfu Channel (United Kingdom v. Albania), Merits, Judg‑
                            ment, I.C.J. Reports 1949, p. 22). A State is thus obliged to use all the
                            means at its disposal in order to avoid activities which take place in
                            its territory, or in any area under its jurisdiction, causing significant
                            damage to the environment of another State. This Court has estab-
                            lished that this obligation ‘is now part of the corpus of international
                            law relating to the environment’ (Legality of the Threat or Use of
                            Nuclear Weapons, Advisory Opinion, I.C.J. Reports 1996 (I), p. 242,
                            para. 29).” (Pulp Mills on the River Uruguay (Argentina v. Uruguay),
                            Judgment, I.C.J. Reports 2010 (I), pp. 55‑56, para. 101.)

                      Thus, taking into account the sovereign equality and territorial sover-
                      eignty of States, it can be said that, under customary international law, a
                      State of origin has a right to engage in activities within its own territory,

                      123




5 Ord 1088.indb 242                                                                                      19/10/16 12:01

                      785 	certain activities and construction of a road (sep. op. donoghue)

                      as well as an obligation to exercise due diligence in preventing significant
                      transboundary environmental harm.
                         9. The requirement to exercise due diligence, as the governing primary
                      norm, is an obligation of conduct that applies to all phases of a project
                      (e.g., planning, assessment of impact, decision to proceed, implementa-
                      tion, post‑implementation monitoring). In the planning phase, a failure to
                      exercise due diligence to prevent significant transboundary environmental
                      harm can engage the responsibility of the State of origin even in the
                      absence of material damage to potentially affected States. This is why (as
                      in Nicaragua v. Costa Rica) a failure to conduct an environmental impact
                      assessment can give rise to a finding that a State has breached its obliga-
                      tions under customary international law without any showing of material
                      harm to the territory of the affected State. If, at a subsequent phase, the
                      failure of the State of origin to exercise due diligence in the implementa-
                      tion of a project causes significant transboundary harm, the primary
                      norm that is breached remains one of due diligence, but the reparations
                      due to the affected State must also address the material damage caused
                      to the affected State. (For these reasons, I do not find it useful to draw
                      distinctions between “procedural” and “substantive” obligations, as the
                      Court has done.)

                         10. This obligation to exercise due diligence is framed in general terms,
                      but that does not detract from its importance. The question whether the
                      State of origin has met its due diligence obligations must be answered in
                      light of the particular facts and circumstances. Of course, it is possible
                      that customary international law also contains specific procedural or sub-
                      stantive rules that give effect to this due diligence obligation. To reach
                      conclusions on the existence and content of such specific rules, however,
                      account must be taken of State practice and opinio juris. Absent consider-
                      ation of such information, the Court is not in a position to articulate
                      specific rules, and the rights and obligations of parties should be assessed
                      with reference to the underlying due diligence obligation.
                         11. With this framework in mind, I turn next to some observations
                      regarding environmental impact assessment, notification and consulta-
                      tion.


                                         Environmental Impact Assessment

                         12. In the Pulp Mills case, the Court supported its interpretation of a
                      bilateral treaty between the Parties by observing that :

                            “it may now be considered a requirement under general international
                            law to undertake an environmental impact assessment where there is
                            a risk that the proposed industrial activity may have a significant
                            adverse impact in a transboundary context, in particular, on a shared

                      124




5 Ord 1088.indb 244                                                                                  19/10/16 12:01

                      786 	certain activities and construction of a road (sep. op. donoghue)

                            resource. Moreover, due diligence, and the duty of vigilance and pre-
                            vention which it implies, would not be considered to have been exer-
                            cised, if a party planning works liable to affect the régime of the river
                            or the quality of its waters did not undertake an environmental impact
                            assessment on the potential effects of such works.” (Pulp Mills on the
                            River Uruguay (Argentina v. Uruguay), Judgment, I.C.J. Reports
                            2010 (I), p. 83, para. 204.)


                         13. This statement is widely understood as a pronouncement that gen-
                      eral (or customary) international law imposes a specific obligation to
                      undertake an environmental impact assessment where there is a risk of
                      significant transboundary environmental harm. I am not confident, how-
                      ever, that State practice and opinio juris would support the existence of
                      such a specific rule, in addition to the underlying obligation of due dili-
                      gence. This does not mean that I am dismissive of the importance of envi-
                      ronmental impact assessment in meeting a due diligence obligation. If a
                      proposed activity poses a risk of significant transboundary environmental
                      harm, a State of origin would be hard pressed to explain a decision to
                      undertake that activity without prior assessment of the risk of trans-
                      boundary environmental harm.
                         14. In Pulp Mills, the Court wisely declined to elaborate specific rules
                      and procedures regarding the assessment of transboundary environmen-
                      tal impacts, stating that :

                               “[I]t is for each State to determine in its domestic legislation or in
                            the authorization process for the project, the specific content of the
                            environmental impact assessment required in each case, having regard
                            to the nature and magnitude of the proposed development and its
                            likely adverse impact on the environment as well as to the need to
                            exercise due diligence in conducting such an assessment.” (Ibid.,
                            para. 205.)

                         15. Today’s Judgment makes clear that the above‑quoted passage from
                      the Pulp Mills case does not give rise to a renvoi to national law in respect
                      of the content and procedures of environmental impact assessment (as
                      one of the Parties had asserted). Instead, the “[d]etermination of the con-
                      tent of the environmental impact assessment should be made in light of
                      the specific circumstances of each case” (para. 104). Thus, the Court does
                      not presume to prescribe details as to the content and procedure of trans-
                      boundary environmental impact assessment. This leaves scope for varia-
                      tion in the way that States of origin conduct the assessment, so long as
                      the State meets its obligation to exercise due diligence in preventing trans-
                      boundary environmental harm.


                      125




5 Ord 1088.indb 246                                                                                     19/10/16 12:01

                      787 	certain activities and construction of a road (sep. op. donoghue)

                                           Notification and Consultation

                        16. Today’s Judgment also addresses the asserted obligations of notifi-
                      cation and consultation in relation to significant transboundary environ-
                      mental harm, stating that :
                               “If the environmental impact assessment confirms that there is a
                            risk of significant transboundary harm, the State planning to under-
                            take the activity is required, in conformity with its due diligence obli-
                            gation, to notify and consult in good faith with the potentially affected
                            State, where that is necessary to determine the appropriate measures
                            to prevent or mitigate that risk.” (Judgment, para. 104.)
                          17. The Court does not provide reasons for its particular formulation
                      of the obligations of notification and consultation, which does not emerge
                      obviously from the positions of the Parties or from State practice and
                      opinio juris. Both Parties assert that general international law requires
                      notification and consultation regarding activities which carry a risk of
                      significant transboundary environmental harm. However, the Parties do
                      not present a shared view of the specific content of such an obligation.
                      For example, Nicaragua maintains that a duty to notify and consult only
                      arises if an environmental impact assessment indicates a likelihood of
                      ­significant transboundary harm to other States, whereas Costa Rica sug-
                      gests that notice to the potentially affected State may be required prior
                      to undertaking an environmental impact assessment.

                         18. Because each Party seeks to hold the other to these asserted require-
                      ments, neither has an incentive to call attention to aspects of State prac-
                      tice or opinio juris that would point away from the existence of particular
                      obligations to notify or to consult. The Court is also ill‑equipped to con-
                      duct its own survey of the laws and practices of various States on this
                      topic. (To arrive at an understanding of United States federal law regard-
                      ing environmental impact assessment in a transboundary context, for
                      example, one would need to study legislation, extensive regulations, judi-
                      cial decisions and the pronouncements of several components of the exec-
                      utive branch.)

                         19. The Parties do not offer direct evidence of State practice regarding
                      notification and consultation with respect to transboundary environmen-
                      tal impacts, but instead refer the Court to international instruments and
                      decisions of international courts and tribunals. The Court’s formulation
                      of specific obligations regarding notification and consultation bears simi-
                      larity to Articles 8 and 9 of the International Law Commission’s
                      2001 Draft Articles on Prevention of Transboundary Harm from Hazard-
                      ous Activities (Yearbook of the International Law Commission, 2001,
                      Vol. II, Part Two, pp. 146‑147). Although these widely‑cited Draft Arti-
                      cles and associated commentaries reflect a valuable contribution by the
                      Commission, their role in the assessment of State practice and opinio juris

                      126




5 Ord 1088.indb 248                                                                                     19/10/16 12:01

                      788 	certain activities and construction of a road (sep. op. donoghue)

                      must not be overstated. One must also be cautious about drawing broad
                      conclusions regarding the content of customary international law from
                      the text of a treaty or from judicial decisions that interpret a particular
                      treaty (such as the Judgment in Pulp Mills). The 1991 Convention on
                      Environmental Impact Assessment in a Transboundary Context (the
                      Espoo Convention), for example, contains specific provisions on notifica-
                      tion and consultation. The Treaty was drafted to reflect practices in
                      Europe and North America, and, although it is now open to accession by
                      States from other regions, it remains largely a treaty among European
                      States and Canada. When a broader grouping of States has addressed
                      environmental impact assessment, notification and consultation, as in the
                      1992 Rio Declaration, the resulting formulation has been more general
                      (see Rio Principle 19, which calls for the provision of “prior and timely
                      notification and relevant information” to potentially affected States and
                      consultations with those States “at an early stage and in good faith”).




                         20. For these reasons, whereas I agree that a State’s obligation under
                      customary international law to exercise due diligence in preventing signi­
                      ficant transboundary environmental harm can give rise to requirements to
                      notify and to consult with potentially affected States, I do not consider
                      that customary international law imposes the specific obligations formu-
                      lated by the Court. I note two particular concerns.


                         21. First, the Judgment could be read to suggest that there is only one
                      circumstance in which the State of origin must notify potentially affected
                      States — when the State of origin’s environmental impact assessment
                      confirms that there is a risk of significant transboundary harm. A similar
                      trigger for notification appears in Article 8 of the International Law
                      Commission’s 2001 Draft Articles on Prevention of Transboundary Harm
                      from Hazardous Activities. However, due diligence may call for notifica-
                      tion of a potentially affected State at a different stage in the process. For
                      example, input from a potentially affected State may be necessary in order
                      for the State of origin to make a reliable assessment of the risk of trans-
                      boundary environmental harm. The Espoo Convention (Art. 3) calls for
                      notification of a potentially affected State before the environmental
                      impact assessment takes place, thereby allowing that State to participate
                      in that assessment.


                         22. The facts in the Nicaragua v. Costa Rica case illustrate the impor-
                      tance of notification before the environmental impact assessment is com-
                      plete. Only Nicaragua is in a position to take measurements or samples
                      from the San Juan River, or to authorize such activities by Costa Rica.

                      127




5 Ord 1088.indb 250                                                                                   19/10/16 12:01

                      789 	certain activities and construction of a road (sep. op. donoghue)

                      Consequently, it is difficult to see how Costa Rica could conduct a suffi-
                      cient assessment of the impact on the river without seeking input from its
                      neighbour.
                         23. Secondly, there are topics other than measures to prevent or to
                      mitigate the risk of significant transboundary harm as to which consulta-
                      tions could play a role in meeting the State of origin’s due diligence obli-
                      gation, such as the parties’ respective views on the sensitivity of the
                      environment in the affected State or the procedural details of an environ-
                      mental impact assessment process.
                         24. Because the Court today reaffirms that the fundamental duty of the
                      State of origin is to exercise due diligence in preventing significant trans-
                      boundary environmental harm, I do not understand the Judgment to
                      mean that a State is obligated to notify a potentially affected State only
                      when an environmental impact assessment finds a risk of significant trans-
                      boundary environmental harm, nor do I consider that the Court has
                      excluded the possibility that the due diligence obligation of the State of
                      origin would call for notification of different information or consultation
                      regarding topics other than those specified by the Court. The question
                      whether due diligence calls for notification or consultation, as well as the
                      details regarding the timing and content of such notification and consul-
                      tation, should be evaluated in light of particular circumstances.


                                                                 (Signed) Joan E. Donoghue.




                      128




5 Ord 1088.indb 252                                                                                   19/10/16 12:01

